In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-19-00182-CR
                                __________________

                           ELIJAH MUNOZ, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 163rd District Court
                       Orange County, Texas
                     Trial Cause No. B-180278-R
__________________________________________________________________

                           MEMORANDUM OPINION

       Appellant, Elijah Munoz, was originally indicted for the aggravated assault

of Alice. 1 See Tex. Penal Code Ann. § 22.02(a)(1). The original indictment alleged

that on or about February 13, 2018, Munoz “intentionally, knowingly and

recklessly cause[d] serious bodily injury to [Alice] by shoving [her] into a car[.]”


      1
         We use pseudonyms for the names of the victim and her family members.
See Tex. Const. art. I, § 30(a)(1) (granting crime victims “the right to be treated with
fairness and with respect for the victim’s dignity and privacy throughout the criminal
justice process[]”).
                                            1
Munoz entered a not guilty plea and waived arraignment. 2 On February 8, 2019,

the State sent a notice of its intent to amend and interlineate the indictment,

designating three separate manner and means of committing the aggravated assault

in three paragraphs. On February 13, 2019, the trial court signed the order granting

the State’s motion to amend and interlineate the indictment. Paragraph one of the

Amended Indictment was the same as the Original Indictment. Paragraph two

alleged that on or about February 13, 2018, Munoz “intentionally, knowingly and

recklessly cause[d] serious bodily injury to [Alice] by hitting [her] in the head with

his hand[.]” Paragraph three alleged that on or about February 13, 2018, Munoz

“intentionally, knowingly and recklessly cause[d] serious bodily injury to [Alice]

by pushing [her] to the ground[.]”

      On April 16, 2019, Appellant entered a plea of “guilty” to paragraph three

of the Amended Indictment and elected to have the trial court determine his

punishment in an open sentencing. On May 31, 2019, the trial court held a

sentencing hearing. The State and Appellant each presented witnesses, and

Appellant also testified on his own behalf. The trial court found Munoz guilty of

aggravated assault and assessed punishment at confinement in the Texas




      2
        Munoz’s first trial attorney withdrew due to a potential conflict after Munoz
entered his initial plea of not guilty. Munoz obtained a new trial attorney, and Munoz
filed another not guilty plea and waiver of arraignment.
                                            2
Department of Criminal Justice – Institutional Division for nine years. Munoz filed

a notice of appeal and raises two issues on appeal. Finding no error, we affirm.

                                    Issues on Appeal

         Munoz contends in his first issue that he had ineffective assistance of counsel

because: his attorney failed to pursue a speedy trial claim, his plea of guilty was

based on ineffective assistance of counsel because there was insufficient evidence

of an aggravated assault, he was misled into believing he would receive deferred

adjudication, his attorney failed to object to the sentence being grossly

disproportionate, and the cumulative effect of all the errors of his trial attorney

justifies reversal. In his second issue, Munoz claims that his nine-year sentence

constituted cruel and unusual punishment and that his punishment was

disproportionate, considering the fact he was a first-time offender and based on the

facts.

                             Summary of Underlying Facts

         For about two months prior to February 13, 2018, Munoz and the victim,

Alice, were in a dating relationship. Alice’s adult daughter, Marsha, testified that

her mother had been trying to end the relationship with Munoz for several days and

Munoz “wasn’t taking it very well.”

         On the evening in question (the day before Valentine’s Day), Munoz

appeared at Alice’s apartment in Bridge City, looking for Alice but she was not

                                            3
home. Alice lived in the apartment with Marsha, who was a college student. Marsha

testified that she was at home studying when Munoz “bang[ed]” on the door.

Marsha did not answer the door, but she called her mother on her cell phone and

told her mother that Munoz was outside the apartment and that he appeared to have

flowers and a balloon. Alice responded and told her daughter she was on her way

home, and Marsha stayed in the apartment and waited for her mother to get home.

Using a location-sharing feature she and Alice each had on their cell phones,

Marsha saw that Alice was at the apartment complex, and Marsha assumed that her

mother and Munoz were “just talking[]” so she went back to studying. After that,

Marsha got “caught up in studying[]” for about an hour and then texted Alice to see

where she was and if she was okay. Alice responded with a text that said, “Yes.

Come downstairs. [Munoz] just attacked me.”

      Marsha testified that she went downstairs, she found her mother wrapped in

a blanket, and the police and a neighbor were with her mother at that time.

According to Marsha, her mother’s face was blue, her mother had a scratch on her

face, she was crying, her mother could not recollect her thoughts, and her mother

was scared.3 Marsha saw a broken vase with flowers scattered across the yard.


      3
        Alice had marks on her upper arm immediately after the assault, and several
pictures of her injuries were introduced without objection at the punishment trial.
One of the pictures that was introduced depicts the marks on her upper arm
immediately after the assault, and then another picture shows the bruising as it
developed on her arm over several hours. The medical records indicate she suffered
                                         4
Although the police wanted her mother to get medical treatment, her mother refused

to allow an ambulance to take her to the hospital because her mother “did not have

insurance at the time[.]” Marsha testified that her mother continued to complain

about a severe headache and said that her head hurt “really bad[,]” so Marsha

decided to drive her mother to the emergency room that evening. Marsha drove her

mother to a nearby stand-alone emergency room, and they had to take her mother

in by wheelchair as her mother was unable to walk. Her mother was later transferred

by ambulance from the stand-alone emergency clinic to St. Elizabeth Hospital in

Beaumont because the examination revealed that her mother had a “brain bleed[.]”

      After arriving at St. Elizabeth Hospital, Alice was then transferred by

ambulance to Houston Methodist Hospital because the neurosurgeon at St.

Elizabeth felt the bleed was too extensive for the neurosurgeon to perform surgery.

Upon arriving in Houston, doctors advised them that her mother needed to have

brain surgery. When Marsha saw her mother for the first time after surgery, “she

had bandages all around her head. She was bald and she had black eyes.” According

to Marsha, since the surgery her mother has struggled with her recovery and even

as late as March of 2019, over a year after the alleged assault, her mother suffered

a grand mal seizure. Her mother has also had to take seizure medication.



a fracture of her frontal bone near her sagittal sinus, and a brain bleed or epidural
hematoma.
                                          5
      A warrant was issued for the arrest of Munoz, who turned himself in, and he

provided his oral statement and affidavit to the police. 4 According to Munoz’s

affidavit, he grabbed Alice and she lost her balance and fell backwards hitting her

head on the concrete, but he denied hitting her or using any force against her. At

the punishment trial, Munoz testified that he was taking “responsibility,” but it

happened in the “spurt [sic] of the moment,” that he “pushed” her, and she fell and

hit her head on the concrete, and he picked her up. Munoz admitted he was upset

with Alice that night because she had gone drinking with her friend, and she had

turned off the location on her phone so he could not track her location. When Alice

arrived and they began talking in the parking lot, he also thought her lipstick was

removed and her clothes were “messed up.” He agreed that after he pushed her

down and she hit her head, she immediately began complaining of pain and that she

said she was feeling sick. He stated that he did not stay around after that because

she went to the neighbor, and he was nervous and shocked at his behavior.

      Munoz also called two other witnesses at his punishment trial. His father,

Gabriel Munoz, testified Elijah had a normal upbringing, played sports, graduated

from high school in Corpus Christi, and that Elijah had never been convicted of a

felony and had never been arrested. Gabriel Munoz testified Elijah regretted what


      4
        At the beginning of the sentencing hearing, the trial court took judicial notice
of the court’s file, which included the presentence report. Munoz’s statement and
affidavit were part of the presentence report.
                                          6
happened but “[i]t was something that happened in the heat of the moment . . .

completely out of character for Elijah.” Gabriel Munoz believed that Elijah would

be a good candidate for probation, and that he would follow the rules. According to

Gabriel, all of Gabriel’s children, including Elijah, attended the Texas Bible

Institute, and Elijah was taking responsibility for what happened.

      Marcherita Gray-Pritchett also testified as a defense witness. Pritchett stated

that she is Elijah’s fiancé and, other than a three month separation, they had been

together over two years. She described their relationship as a loving, caring

relationship, and she stated that Munoz’s actions were inconsistent with the Elijah

she has known because he is not violent, never raises his voice, and she has never

seen him angry. Gray-Pritchett testified she believes Elijah is remorseful, and Gray-

Pritchett testified she believes he would be a good candidate for probation if the trial

judge would allow it.

                                    Plea Hearing

      On April 16, 2019, Munoz and his attorney appeared before the trial court,

and his trial attorney stated in open court that Munoz had been served with a copy

of the Amended and Interlineated Indictment more than two full days “prior to

today[,]” and he notified the trial court that Munoz would be pleading guilty to

paragraph three of the Amended Indictment. At the plea hearing, the trial court orally

admonished Munoz. Munoz orally waived his right to a jury trial; he pled guilty to

                                           7
paragraph three; he stated that he did so freely without threat or promise and that he

understood the paperwork he signed; he stated that he understood he was giving up

constitutional rights including the right during the guilt innocence phase to have the

witnesses appear in person, to be confronted by witnesses, and to cross-examine

witnesses; he agreed that he understood the range of punishment if convicted of

paragraph three; and he was aware there was no plea bargain agreement, he was

making an open plea with punishment to be decided by the trial court, and he

understood any offers by the State would “disappear[.]” Munoz was admonished on

reporting to probation for a presentence report, and a punishment trial was set for

May 31, 2019.

      The following exchange occurred at the plea hearing:

      THE COURT: Okay. So, even though I’m not reading it to you, Mr.
      Munoz, you understand this Amended and Interlineated Indictment has
      three paragraphs charging three different ways that the offense of
      aggravated assault could be committed.

      [APPELLANT]: Yes, sir.

      THE COURT: And the plea papers that have been presented to me
      indicate that you’re entering a plea as to Paragraph Three of the
      indictment.

      [APPELLANT]: Yes, sir.
      THE COURT: Not One or Two.

      [APPELLANT]: Yes, sir.

      THE COURT: Okay. It’s Three only. You understand?

                                          8
[APPELLANT]: Yes, sir.

THE COURT: And, so, let me ask before I ask for that plea, you
understand you’re entitled to a jury trial?

[APPELLANT]: Yes, sir.

THE COURT: You understand generally what a jury trial is?

[APPELLANT]: Yes.

THE COURT: And you signed a piece of paper saying you do not want
a jury trial; is that correct?

[APPELLANT]: Correct. Yes, sir.

THE COURT: And, so, as to Paragraph Three of the Amended and
Interlineated Indictment, how do you plea? Guilty or not guilty?

[DEFENSE ATTORNEY]: Guilty.

[APPELLANT]: Guilty.

THE COURT: Okay. Are you pleading guilty, Mr. Munoz, of your own
free will?

[APPELLANT]: (No response.)

[DEFENSE ATTORNEY]: Are you doing this freely? Nobody is
forcing you to do this?

[APPELLANT]: Right. Yes, sir.

THE COURT: Okay. And that was going to be the next question. Did
anybody threaten you to make you plead guilty?

[APPELLANT]: No, sir.

THE COURT: Did anybody promise anything to make you plead
guilty?
                                  9
      [APPELLANT]: No, sir.

      THE COURT: And are you pleading guilty because you are guilty of
      the offense alleged in Paragraph Three?

      [APPELLANT]: Yes, sir.

      Munoz also signed a sworn document styled “Defendant’s Stipulations,

Waivers and Judicial Confession” wherein he confessed that he understood the Plea

Admonishments, was “aware of the consequences of [his guilty] plea[,]” was

“confess[ing] to committing the offense of Aggravated Assault, exactly as charged

in the indictment,” confessed that he was guilty and that he was competent, and

stated his plea was freely, voluntarily, and intelligently made. State’s Exhibits 1 and

2 were admitted without objection at the plea hearing. Exhibit 1 contains the style of

the case and the Plea Admonishments and notified Munoz that he was charged with

aggravated assault, a second-degree felony that had a punishment range of “not more

than 20 years or less than 2 years in TDCJ[.]” The punishment section was marked

with a typed “X” and marked with a hand-marked asterisk. The paragraph about

deferred adjudication was also marked with a typed “X” and marked with a hand-

marked star. The second page of State’s Exhibit 1 contains “Defendant’s

Stipulations, Waivers and Judicial Confession” and it is signed by Munoz. State’s

Exhibit 2 is styled “Punishment Recommendations” and there is an “X” next to the

statement “There is no agreed punishment recommendation.” There is also an “X”

next to a statement that the “Prosecution should proceed only on Paragraph 3[.]”
                                          10
      Munoz’s appellate attorney filed a notice of appeal on June 17, 2019. Munoz’s

appellate attorney also filed a motion for new trial with the trial court on June 24,

2019, arguing the “verdict in this cause is contrary to the law and the evidence[,]”

and that the trial court had “discretion” to grant a new trial to protect against

oppressive verdicts. No other specific grounds were mentioned in the motion for

new trial. The trial court did not rule on the motion for new trial, and it was overruled

by operation of law.

                          Ineffective Assistance of Counsel

      Munoz contends in his first issue that he had ineffective assistance of counsel.

With respect to an ineffective assistance claim, our review of counsel’s performance

is highly deferential, and we make a strong presumption that counsel's performance

fell within the wide range of reasonably professional assistance.5 To overcome that

presumption, Appellant must satisfy the two prongs established by Strickland v.

Washington by demonstrating that (1) counsel’s representation fell below an

objective standard of reasonableness, and (2) the deficient performance prejudiced

the defense.6 “Unless [an] appellant can prove both prongs, an appellate court must




      5
        Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App. 2011) (citing
Robertson v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006)).
      6
        Lopez, 343 S.W.3d at 142 (citing Strickland v. Washington, 466 U.S. 668,
687 (1984)); see also Hernandez v. State, 726 S.W.2d 53, 55-57 (Tex. Crim. App.
1986) (adopting and applying the Strickland test).
                                        11
not find counsel’s representation to be ineffective.” 7 The record must contain

evidence of counsel’s reasoning, or lack thereof, to rebut that presumption. 8 “When

such direct evidence is not available, we will assume that counsel had a strategy if

any reasonably sound strategic motivation can be imagined.” 9

      “An appellate court looks to the totality of the representation and the particular

circumstances of each case in evaluating the effectiveness of counsel.”10 Allegations

of ineffectiveness must be shown in the record, and the record must affirmatively

establish the alleged ineffectiveness. 11 Ordinarily, on direct appeal, the record will

not have been sufficiently developed during the trial regarding trial counsel’s alleged

errors to demonstrate in the appeal that trial counsel provided ineffective assistance

under the Strickland standards. 12




      7
        Lopez, 343 S.W.3d at 142 (citing Strickland, 466 U.S. at 687).
      8
        Ortiz v. State, 93 S.W.3d 79, 88-89 (Tex. Crim. App. 2002) (en banc) (“If
counsel’s reasons for his conduct do not appear in the record and there is at least the
possibility that the conduct could have been legitimate trial strategy, we will defer
to counsel’s decisions and deny relief on an ineffective assistance claim on direct
appeal.”).
      9
        Lopez, 343 S.W.3d at 143 (citing Garcia v. State, 57 S.W.3d 436, 440 (Tex.
Crim. App. 2001)).
      10
          Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999) (citing Ex
parte Felton, 815 S.W.2d 733, 735 (Tex. Crim. App. 1991)).
      11
         See id.
      12
         Menefield v. State, 363 S.W.3d 591, 592-93 (Tex. Crim. App. 2012).


                                          12
      “To show prejudice, ‘[t]he defendant must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.’” 13

      A defendant is entitled under the Sixth Amendment to effective assistance of

counsel in guilty-plea proceedings. 14 A guilty plea may be considered involuntary

due to ineffective assistance of counsel.15 “Competent counsel has a duty to render

his best judgment to his client about what plea to enter, and that judgment should be

informed by an adequate and independent investigation of the facts of the case.”16 A

defendant must demonstrate that but for the erroneous advice of counsel, he would

not have pled guilty and would have insisted on going to trial. 17




      13
          Jackson v. State, 877 S.W.2d 768, 771 (Tex. Crim. App. 1994) (quoting
Strickland, 466 U.S. at 694).
       14
          Padilla v. Kentucky, 559 U.S. 356, 373 (2010); Ex parte Harrington, 310
S.W.3d 452, 458 (Tex. Crim. App. 2010).
       15
          Ex parte Moussazadeh, 361 S.W.3d 684, 688-89 (Tex. Crim. App. 2012)
(counsel’s advice regarding parole eligibility was deficient); Harrington, 310
S.W.3d at 458-59.
       16
         Ex parte Reedy, 282 S.W.3d 492, 500 (Tex. Crim. App. 2009) (citation
       omitted).
       17
          See Hill v. Lockhart, 474 U.S. 52, 58-59 (1985) (holding that the two-part
Strickland test applies to guilty pleas); Ex parte Moody, 991 S.W.2d 856, 857-58
(Tex. Crim. App. 1999) (citations omitted).


                                          13
       Before accepting a guilty plea, a trial court is required to admonish a defendant

of the applicable range of punishment of the crime. 18 “No plea of guilty . . . shall be

accepted by the court unless it appears that the defendant is mentally competent and

the plea is free and voluntary.” 19 In admonishing the defendant, “substantial

compliance by the court is sufficient, unless the defendant affirmatively shows that

he was not aware of the consequences of his plea and that he was misled or harmed

by the admonishment of the court.” 20 The trial court may make the admonishments

orally or in writing. 21 In this case, the trial court did both.

       a. Failure to pursue a speedy trial claim

       Munoz argues his trial attorney was ineffective because he failed to pursue a

speedy trial claim. The Sixth Amendment to the United States Constitution

guarantees an accused the right to a speedy trial. U.S. Const. amend. VI. The mere

failure of counsel to file appropriate pretrial motions is not categorically deemed

ineffective assistance. 22

       The record before us in this case is silent regarding trial counsel’s reasons for

not filing a speedy trial motion. There is no indication in the record that the


       18
         Tex. Code of Crim. Proc. Ann. art. 26.13(a)(1).
       19
         Id. art. 26.13(b).
      20
         Id. art. 26.13(c).
      21
         Id. art. 26.13(d).
      22
         See Jaile v. State, 836 S.W.2d 680, 687 (Tex. App.—El Paso 1992, no pet.);
Martinez v. State, 824 S.W.2d 688, 690 (Tex. App.—El Paso 1992, pet. ref’d).

                                             14
Appellant’s trial counsel sought to delay the trial setting, or that the State attempted

to postpone the trial. It is possible trial counsel may have wanted or needed the time

he was given to prepare for trial. 23 We must presume counsel had a valid strategic

reason for defending the case as he did and conclude that, with respect to the speedy

trial issue, on the record before us that Munoz has not overcome the presumption

that counsel's representation was reasonable and professional. 24

      Further, unless an appellant shows a pretrial motion had merit and that a ruling

on the motion would have changed the outcome of the case, counsel will not be

ineffective for failing to assert the motion. 25 We “cannot presume the nature of an

attorney’s advice from the record of his conduct at trial without evidence to show

that the trial strategy originated with the attorney and was not the result of

acquiescence to the client’s wishes.” 26 Here, Munoz has failed to establish that the

trial strategy originated with the attorney and was not the result of acquiescence to

the wishes of Munoz.



      23
          See Walker v. State, 201 S.W.3d 841, 850 (Tex. App.—Waco 2006, pet.
ref’d) (noting possible reason for not asserting speedy trial for counsel to have time
to investigate and prepare for trial).
       24
          See Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002); Crocker v.
State, 441 S.W.3d 306, 313-314 (Tex. App.—Houston [1st Dist.] 2013, pet. ref’d);
Jaile, 836 S.W.2d at 686 (same).
       25
          Jackson v. State, 973 S.W.2d 954, 957 (Tex. Crim. App. 1998) (citing
Roberson v. State, 852 S.W.2d 508, 510-12 (Tex. Crim. App. 1993)).
       26
          Shepherd v. State, 673 S.W.2d 263, 267 (Tex. App.—Houston [1st Dist.]
1984, no pet.).
                                          15
       Munoz must also show the speedy trial motion had merit. We analyze the

merits of a federal constitutional speedy trial claim “on an ad hoc basis” by weighing

and then balancing four factors: (1) length of delay, (2) reason for the delay, (3)

assertion of the right, and (4) prejudice to the accused.27 A speedy trial protects the

defendant’s interest in freedom from oppressive pretrial incarceration, mitigation of

the anxiety and concern accompanying public accusation, and avoidance of

impairment to the accused’s defense.28 Article I, section 10 of the Texas Constitution

also guarantees the accused in all criminal prosecutions the right to a speedy and

public trial. 29 We also analyze claims of a denial of the state speedy-trial right under

the same four Barker factors. 30

       “No single factor is necessary or sufficient to establish a violation of the right

to a speedy trial.” 31 The first factor in assessing a speedy trial claim, the length of

delay, acts as a “triggering mechanism” for analysis of the other Barker factors. 32

“Unless the delay is presumptively prejudicial,” courts need not examine the other

three factors. 33



       27
          Barker v. Wingo, 407 U.S. 514, 530 (1972).
       28
          State v. Munoz, 991 S.W.2d 818, 826 (Tex. Crim. App. 1999).
       29
          Tex. Const. art. I, § 10.
       30
          Harris v. State, 827 S.W.2d 949, 956 (Tex. Crim. App. 1992).
       31
          Dragoo v. State, 96 S.W.3d 308, 313 (Tex. Crim. App. 2003).
       32
          Barker, 407 U.S. at 530.
       33
          Zamorano v. State, 84 S.W.3d 643, 648 (Tex. Crim. App. 2002).

                                           16
       The defendant must first make a showing that “‘the interval between

accusation and trial has crossed the threshold dividing ordinary from ‘presumptively

prejudicial’ delay.’” 34 “Presumptive prejudice” marks the point in which courts

deem the delay unreasonable enough to trigger further inquiry. 35 The length of the

delay is measured from the time the defendant was arrested or formally accused. 36

In Barker, the Supreme Court described the delay factor as follows:

       The length of the delay is to some extent a triggering mechanism. Until
       there is some delay which is presumptively prejudicial, there is no
       necessity for inquiry into the other factors that go into the balance.
       Nevertheless, because of the imprecision of the right to speedy trial, the
       length of delay that will provoke such an inquiry is necessarily
       dependent upon the peculiar circumstances of the case. [footnote
       omitted] To take but one example, the delay that can be tolerated for an
       ordinary street crime is considerably less than for a serious, complex
       conspiracy charge. 37

Generally, when the delay approaches one year, it is sufficient to trigger a speedy

trial inquiry. 38




       34
         Gonzalez v. State, 435 S.W.3d 801, 808 (Tex. Crim. App. 2014) (citing
Doggett v. United States, 505 U.S. 647, 651-52 (1992)).
      35
         See id. (citing Munoz, 991 S.W.2d at 821-22).
      36
         State v. Thomas, 453 S.W.3d 1, 4 (Tex. App.—Dallas 2014, no pet.) (citing
Shaw v. State, 117 S.W.3d 883, 889 (Tex. Crim. App. 2003)).
      37
         407 U.S. at 530-31.
      38
         See Doggett, 505 U.S. at 652 n.1; Harris, 827 S.W.2d at 956 (“delay of
eight months or longer is presumptively unreasonable and triggers speedy trial
analysis”).

                                          17
      In this case, Appellant was originally indicted on May 30, 2018. On May 31,

2018, the State announced that it was ready for trial. On June 12, 2018, Appellant’s

first attorney filed a “Waiver of Arraignment” on behalf of Appellant. On July 20,

2018, the first attorney filed a Motion to Withdraw as Counsel citing a conflict of

interest. In the Motion to Withdraw it stated that the Defendant’s announcement was

set for September 11, 2018. The motion to withdraw was agreed to and approved by

Appellant. On July 26, 2018, Appellant’s second trial attorney filed a “Waiver of

Arraignment” on behalf of Appellant. The second trial attorney made a trial

announcement on December 12, 2018, and the trial court indicated the case was

specially set for February 11, 2019. On February 8, 2019, the State provided the

defendant with notice of its intention to interlineate and amend the indictment. The

docket sheet indicates there was a “Notice of Setting” on February 11, 2019, and

another one on February 12, 2019. The State’s motion to interlineate and amend the

indictment was file stamped by the clerk of court and the motion was granted by the

trial court on February 13, 2019, and the indictment was then amended and entered

into the record on February 27, 2019.

      Applying an “an ad hoc” analysis to these facts we weigh and then balance

the four Barker factors. 39 “While the State has the burden of justifying the length of



      39
       Cantu v. State, 253 S.W.3d 273, 280 (Tex. Crim. App. 2008) (citing Munoz,
991 S.W.2d at 821).
                                      18
delay, the defendant has the burden of proving the assertion of the right and showing

prejudice.” 40

       As to the length of the delay, the first factor, Appellant’s open plea was made

in court on April 16, 2019, approximately eleven months after he was indicted. We

conclude that the eleven month delay exceeds the threshold of a presumptively

prejudicial delay and in this case would trigger further analysis. 41 Therefore, we

examine the remaining three Barker factors.

       The second factor examines the reason for the delay. In this case, some of the

delay was due, in part, to the withdrawal of Munoz’s original trial counsel. Munoz

agreed to the withdrawal and that delay cannot be attributed to the State. The second

trial attorney waived a reading of the indictment and entered a not guilty plea on July

26, 2018, then he appeared and made an announcement in December of 2018, and

the case was set for trial on February 11, 2019. Although the State provided notice

to the defendant of its intention to amend the indictment a few days before the

February trial setting, nothing in the record suggests that the amendment was done

to delay the proceedings or to prejudice Appellant. The record before us is also silent

as to why the case did not go to trial on February 11, 2019, and we cannot speculate


       40
         Cantu, 253 S.W.3d at 280 (citing Barker, 407 U.S. at 531; Ex parte
McKenzie, 491 S.W.2d 122, 123 (Tex. Crim. App. 1973)).
      41
         See Doggett, 505 U.S. at 652 n.1; Harris, 827 S.W.2d at 956 (“delay of
eight months or longer is presumptively unreasonable and triggers speedy trial
analysis”).
                                      19
regarding the reason the case was delayed further, or as to the strategy of Munoz’s

trial attorney. That said, given the burden initially rests on the State to establish the

reasons for delay, we think this factor weighs slightly in favor of the defendant.

      The third factor examines the defendant’s assertion of the right. Here, our

record fails to show Munoz desired a speedy trial or that he ever communicated his

desire to his trial counsel. This factor weighs in favor of the State.

      Finally, the fourth factor requires that we consider the “interests that the

speedy-trial right was designed to protect: (1) to prevent oppressive pretrial

incarceration, (2) to minimize the accused’s anxiety and concern, and (3) to limit the

possibility that the accused’s defense will be impaired.” 42 Munoz does not point to

any evidence in the record that he was subjected to an oppressive pretrial

incarceration, or that there was any admissible defensive evidence that was lost due

to the delay. Rather, he argues that he was prejudiced because if his counsel had filed

a motion for speedy trial before the indictment was amended then the State would

have proceeded on the original indictment which alleged Munoz shoved Alice into

a car, and he contends that the evidence was insufficient to prove that Munoz pushed

her into a car and therefore he would have been found “not guilty.” Munoz’s theory

assumes that the State could not have otherwise sought to amend the indictment and

that the State could not have proven Munoz shoved Alice into a car. We note that


      42
           Cantu, 253 S.W.3d at 285.
                                           20
even if defense counsel had filed a motion for speedy trial after making an

announcement in December of 2018, the State still may have amended the

indictment prior to the February 2019 trial setting. 43

      Balancing the four Barker factors, even if a speedy trial claim had been

asserted in the trial court, the trial court would have been correct in denying the

motion because Munoz’s right to a speedy trial was not violated. While the delay

may have been presumptively unreasonable, and even if the State is at fault for part

of the delay, Munoz agreed to part of the delay, failed to assert his right to a speedy

trial, and failed to establish a prima facie case of prejudice. Under these

circumstances, we conclude that the trial court would have been justified in denying

a speedy trial motion. 44

      Neither trial counsel nor the State has been given an opportunity to respond

to Appellant’s speedy trial allegations. Appellant has failed to establish that a speedy

trial motion would have had merit, or that it would have changed the outcome of the

case. On the record now before us, we cannot conclude there was a deficient




      43
          See generally Tex. Code of Crim. Proc. Ann. art. 28.10 (“[a]fter notice to
the defendant, a matter of form or substance in an indictment or information may be
amended at any time before the date the trial on the merits commences.”).
       44
          See Ervin v. State, 125 S.W.3d 542, 549 (Tex. App.—Houston [1st Dist.]
2002, no pet.).

                                          21
performance or that there was a reasonable probability that the result of the

proceeding would have been different if a speedy trial motion had been asserted.

      b. Failure of counsel to advise Munoz that there was insufficient evidence of

an aggravated assault made his plea involuntary

      Next, Munoz argues that he received “bad advice” from his counsel to plead

guilty when the evidence was insufficient to convict Munoz. The Texas Penal Code

provides that a person commits the offense of assault if he intentionally, knowingly,

or recklessly causes bodily injury to another. 45 The offense of aggravated assault is

established if a person commits an assault and causes serious bodily injury to

another. 46 “Serious bodily injury” is defined by the Texas Penal Code as “bodily

injury that creates a substantial risk of death or that causes death, serious permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 47

      Aggravated assault causing serious bodily injury is a “result of conduct”

offense. 48 “The gravamen of the offense of aggravated assault is the specific type of

assault defined in Section 22.01. Thus, the actus reus for ‘bodily injury aggravated

assault is ‘causing bodily injury.’” 49 To prove the offense of aggravated assault, the


      45
         Tex. Penal Code Ann. § 22.01(a)(1).
      46
         Id. § 22.02(a)(1).
      47
         Id. § 1.07(a)(46).
      48
         Landrian v. State, 268 S.W.3d 532, 537 (Tex. Crim. App. 2008).
      49
         Id.
                                        22
State must prove that a defendant intentionally, knowingly, or recklessly engaged in

the prohibited conduct and that the defendant caused bodily injury to another. 50 The

Penal Code provides that:

      A person acts recklessly, or is reckless, with respect to circumstances
      surrounding his conduct or the result of his conduct when he is aware
      of but consciously disregards a substantial and unjustifiable risk that
      the circumstances exist or the result will occur. The risk must be of such
      a nature and degree that its disregard constitutes a gross deviation from
      the standard of care that an ordinary person would exercise under all
      the circumstances as viewed from the actor’s standpoint. 51

The record in this case established that Appellant either intentionally or recklessly

pushed and grabbed the victim, and that he caused her to fall and hit her head with

sufficient force to cause a fracture to her sagittal sinus bone and serious brain injury.

Munoz admitted that he pushed Alice causing her to hit her head, and that it caused

injury to Alice and that he caused her to “almost lose her life.” Munoz argues on

appeal that there was insufficient evidence of bodily injury, and he suggests that his

trial attorney should have advised him he could possibly argue that the victim was

already suffering from a brain bleed before he pushed her and caused her fractured

sinus and brain injury, or perhaps the injury to her brain was caused by something

that occurred at the hospital. But the record before us is completely void of anything

that would support such allegations. The evidence is more than sufficient to support



      50
           See id.
      51
           Tex. Penal Code Ann. § 6.03(c).
                                         23
Appellant’s guilty plea, as required by Article 1.15 of the Code of Criminal

Procedure. 52 Munoz has not overcome the presumption that counsel’s representation

was reasonable and professional. 53

      c. Misled into thinking he would receive deferred adjudication making his

plea involuntary

      Munoz also argues that his trial attorney somehow misled him into thinking

he would receive deferred adjudication and therefore his plea was involuntary.

Munoz relies upon the fact that the plea admonishments had certain language

underlined and had an asterisk next to the section that mentioned the possibility of

deferred adjudication. We note, however, that the written admonishments also had

a star next to the portion setting the range of punishment, with the words “two

years” and “twenty years” also hand-underlined. And the trial court orally

admonished Munoz and notified him about the range of punishment and Munoz

admitted he entered his plea freely and voluntarily and he was aware the range of

punishment. He also admitted he had not relied on any promises or representations

about the outcome of a possible sentence. Munoz has failed to point to any evidence

in the record that he was misled, or that he did not want to plead guilty, nor has he



      52
           See Tex. Code Crim. Proc. Ann. art. 1.15.
      53
           See Bone, 77 S.W.3d at 833.


                                          24
demonstrated to this Court that he received ineffective assistance of counsel, or that

but for counsel’s alleged ineffectiveness he would not have pled guilty.

      Munoz must demonstrate that but for the erroneous advice of counsel, he

would not have pled guilty and would have insisted on going to trial.54 Munoz has

failed to demonstrate to this Court that he received ineffective assistance of counsel

when he entered his guilty plea. The record reflects that the trial court admonished

Munoz and that he admitted he entered his plea freely and voluntarily. In addition,

Munoz has not directed us to any evidence in the record to show that he did not

want to plead guilty. He has not shown this court that but for counsel's alleged

ineffectiveness, he would not have pled guilty, and there is nothing in the record

before us to establish Appellant was misled by his trial counsel. 55

      d. Failure to object to the sentence being grossly disproportionate

      Appellant also asserts that his trial counsel rendered ineffective assistance by

failing to object to the sentence imposed by the trial court as grossly

disproportionate. To prevail on such a claim, Appellant would have to show that if

his trial counsel had objected to the sentence, the trial court would have committed


      54
          See Hill, 474 U.S. at 58-59 (holding that the two-part Strickland test applies
to guilty pleas); Moody, 991 S.W.2d at 857-58 (citations omitted).
       55
          See Guidry v. State, 177 S.W.3d 90, 94 (Tex. App.—Houston [1st Dist.]
2005, no pet.); Powers v. State, 727 S.W.2d 313, 316 (Tex. App.—Houston [1st
Dist.] 1987, pet. ref’d) (a record devoid of any evidence that appellant was misled
by his trial counsel provides no basis upon which an appellate court may act).

                                          25
reversible error in overruling the objection. 56 We have already concluded the

sentence was within the statutory range, and we cannot say the trial court would

have erred in overruling the objection.

      e. Cumulative effect of all the errors of his trial attorney justifies reversal

      Munoz argues the cumulative effect of the alleged errors justifies a reversal.

We disagree. Munoz has failed to meet his burden to establish on the record before

us that he received ineffective assistance of counsel when he entered his guilty plea,

or during the punishment phase of his trial. Having already determined that no error

exists as to his alleged ineffective assistance claims, there cannot be any cumulative

error. 57 Furthermore, he has failed to show prejudice, or a reasonable probability that

but for counsel’s alleged deficient performance the outcome of the proceeding would

have been different. 58 We overrule his first issue.

                                Excessive Punishment

      In his second issue, Munoz argues he should be granted a new punishment

hearing because his sentence of nine years for aggravated assault constitutes cruel

and unusual punishment under the Eighth Amendment of the United States


      56
          See Vaughn v. State, 931 S.W.2d 564, 566 (Tex. Crim. App. 1996); Jacoby
v. State, 227 S.W.3d 128, 131 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d).
       57
          See Chamberlain v. State, 998 S.W.2d 230, 238 (Tex. Crim. App. 1999)
(“[W]e are aware of no authority holding that non-errors may in their cumulative
effect cause error.”); Modica v. State, 151 S.W.3d 716, 727 (Tex. App.—Beaumont
2004, pet. ref’d).
       58
          See Jackson, 877 S.W.2d at 771 (citing Strickland, 466 U.S. at 694).
                                          26
Constitution and Article I, Section 13 of the Texas Constitution, because his sentence

is grossly disproportionate to the offense committed. 59

      During closing, the defense attorney argued that the trial court should grant

deferred adjudication because it had the discretion to do so, if deferred were granted

then Munoz could pay the restitution and the medical bills, and Munoz had no prior

convictions and has taken responsibility for his actions. The State argued Munoz

should receive a term of incarceration and emphasized Munoz’s testimony during

the punishment phase which showed a lack of true remorse, revictimization and

blaming the victim for the problems they had in the relationship, as well as the

evidence and the severity of the injuries Munoz inflicted on the victim.

      In reviewing a trial court’s sentencing determination, we afford the trial court

“a great deal of discretion[.]” 60 The Eighth Amendment to the United States

Constitution provides that “[e]xcesssive bail shall not be required, nor excessive

fines imposed, nor cruel and unusual punishments inflicted.” 61 Generally, a sentence

that is within the range of punishment established by the Legislature is not excessive,

cruel, or unusual, and will not be disturbed on appeal.62 An appellate court rarely



      59
          See U.S. Const. Amend. VIII; Tex. Const. art. I, § 13.
      60
          See Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984).
       61
          U.S. Const. amend. VIII.
       62
          State v. Simpson, 488 S.W.3d 318, 323 (Tex. Crim. App. 2016); Gerhardt
v. State, 935 S.W.2d 192, 196 (Tex. App.—Beaumont 1996, no pet.) (citing Jackson,
680 S.W.2d at 814).
                                         27
considers a punishment within the statutory range for the offense excessive,

unconstitutionally cruel, or unusual under either Texas law or the United States

Constitution. 63 An exception to this general rule is recognized when the sentence is

grossly disproportionate to the offense. 64 Except for cases involving capital

punishment, a successful challenge to the proportionality of a particular sentence is

exceedingly rare. 65

      To determine whether a sentence is grossly disproportionate to a particular

defendant’s crime, we consider (1) the severity of the offense in light of the harm

caused or threatened to the victim; (2) the culpability of the defendant; and (3) the

defendant’s prior adjudicated and unadjudicated offenses. 66 In the rare case in which

this threshold comparison leads to an inference of gross disproportionality, we then

compare the defendant’s sentence with the sentences of other offenders in Texas and

with the sentences imposed for the same crime in other jurisdictions. 67 “If this

comparative analysis validates an initial judgment that the sentence is grossly

disproportionate, the sentence is cruel and unusual.” 68


      63
           See Kirk v. State, 949 S.W.2d 769, 772 (Tex. App.—Dallas 1997, pet.
ref’d); see also Jackson v. State, 989 S.W.2d 842, 846 (Tex. App.—Texarkana 1999,
no pet.).
       64
           Solem v. Helm, 463 U.S. 277, 289-90 (1983); see also Harmelin v.
Michigan, 501 U.S. 957, 1004-05 (1991) (Kennedy, J., concurring).
       65
          Solem, 463 U.S. at 289-90.
       66
          Simpson, 488 S.W.3d at 323.
       67
          Id.
       68
          Id.
                                          28
      To preserve error for appellate review, the complaining party must present a

timely and specific objection to the trial court and obtain a ruling. 69 A criminal

defendant’s failure to object with specificity to the alleged excessiveness of his

sentence at the time of sentencing or in a post-trial motion waives any error for the

purpose of appellate review. 70 The record reflects that Munoz did not object when

the trial court pronounced his sentence. Further, although Munoz’s appellate

attorney filed a motion for new trial with the trial court after Munoz had appealed,

the motion for new trial failed to specifically complain of the alleged excessiveness

of his sentence, nor did he argue it was cruel and unusual punishment. 71 Therefore,

Munoz waived his complaint regarding the alleged excessive sentence. 72

       That said, even if Munoz had preserved this complaint for appellate review,

we conclude that Munoz’s sentence of nine years of confinement is not



      69
          Tex. R. App. P. 33.1(a).
      70
          See Means v. State, 347 S.W.3d 873, 874 (Tex. App.—Fort Worth 2011, no
pet.); Trevino v. State, 174 S.W.3d 925, 927-28 (Tex. App.—Corpus Christi 2005,
pet. ref’d).
       71
          In his motion for new trial, he stated the trial court had discretion to grant a
new trial to protect against oppressive verdicts rendered by a jury, but he did not
allege his sentence was cruel and unusual punishment. A general objection in a
motion for new trial, without language that the sentence was cruel and unusual, will
not preserve defendant’s claim that his punishment is cruel and unusual. See Tex. R.
App. P. 33.1; Romero v. State, Nos. 07-18-00009-CR & 07-18-00063-CR, 2019 Tex.
App. LEXIS 2157, at *3 (Tex. App.—Amarillo Mar. 19, 2019, no pet.) (mem. op.,
not designated for publication).
       72
          See id.

                                           29
unconstitutionally excessive, cruel and unusual, nor is it grossly disproportionate

to the offense. Munoz pled guilty to aggravated assault, a second-degree felony. 73

The statute provides the punishment range for his offense is two to twenty years.74

The punishment Munoz received, nine years, clearly falls within the range of the

statute. 75

        According to Munoz, he had no prior convictions and therefore “no

propensities for committing crimes[,]” the “incident involved a tussle in which the

harm was allegedly caused by one push[,]” the “event” was his “first and only violent

encounter,” and “the act in itself was not remarkable enough to justify the sentence.”

Munoz argues that there is no evidence he continued to strike Alice after she fell,

and he helped her up. Munoz asserts he has been “a productive member of society

with family support, good character, attended Bible college and never before had

any arrests.” Munoz also argues that Alice “participated in the tussle.”

       The victim of his aggravated assault suffered a serious injury and required

extensive surgery, and according to the record, she continues to have residual

physical and emotional problems from the assault. On the record before us, we

cannot say that the trial court abused its discretion in assessing a nine-year sentence,


       73
          See Tex. Penal Code Ann. § 22.02(a)(1), (b).
       74
          See id. § 12.33.
       75
          See id.


                                           30
nor can we say the sentence received was grossly disproportionate to the offense

Munoz committed. Appellant’s sentence falls well within the statutory range, and

there is no reason to compare his sentence to sentences imposed on others.76 We

overrule his second issue.

      Having overruled both of his issues, we affirm the trial court’s judgment.

AFFIRMED.


                                                   _________________________
                                                       LEANNE JOHNSON
                                                             Justice

Submitted on April 5, 2021
Opinion Delivered June 9, 2021
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




      76
        Simpson, 488 S.W.3d at 323; see also Garcia-Martinez v. State, No. 09-17-
00395-CR, 2019 Tex. App. LEXIS 3481, at *10 (Tex. App.—Beaumont May 1,
2019, no pet.) (mem. op., not designated for publication).
                                        31